FILED
                                                                          Apr 08 2020, 8:07 am

                                                                              CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
                                                                               and Tax Court




      ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
      Cynthia M. Carter                                           Curtis T. Hill, Jr.
      Law Office of Cynthia M. Carter, LLC                        Attorney General of Indiana
      Indianapolis, Indiana
                                                                  Jesse R. Drum
                                                                  Caroline G. Templeton
                                                                  Deputy Attorneys General
                                                                  Indianapolis, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

      Harold Warren,                                              April 8, 2020
      Appellant-Petitioner,                                       Court of Appeals Case No.
                                                                  19A-PC-1604
              v.                                                  Appeal from the Marion Superior
                                                                  Court
      State of Indiana,                                           The Honorable Barbara Crawford,
      Appellee-Respondent                                         Judge
                                                                  The Honorable Steven Rubick,
                                                                  Magistrate
                                                                  Trial Court Cause No.
                                                                  46G01-1708-PC-28299



      May, Judge.

[1]   Harold Warren appeals the trial court’s order denying his petition for

      postconviction relief. He argues his Sixth Amendment right to effective



      Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020                           Page 1 of 18
      assistance of counsel was infringed because his trial counsel failed to thoroughly

      investigate and present evidence implicating alternative suspects. We affirm.



                               Facts and Procedural History                             1




[2]   Jack Dorfman operated a small business on Washington Street in Indianapolis,

      where he would purchase precious metals and cash checks. On January 7,

      1999, a customer visited Dorfman’s shop and found Dorfman lying dead on the

      floor from a gunshot wound. Police investigated the murder and subsequently

      arrested Harold Warren. On January 14, 1999, the State charged Warren with

      murder, 2 felony murder, 3 and Class A felony robbery. 4


[3]   Warren filed a petition for writ of habeas corpus and admission to bail. At the

      hearing on the petition, Steve Jordan, the owner of a printing store located near

      Dorfman’s shop, testified that on the morning of Dorfman’s murder, a black

      pickup truck parked in the parking lot of his printing store. The truck remained

      running and an individual got out of the pickup truck and walked in the

      direction of Dorfman’s shop. 5 The individual had medium-length hair, wore




      1
        We heard oral argument in this case on February 3, 2020, at the University of Southern Indiana in
      Evansville. We commend counsel for their advocacy and thank the University of Southern Indiana’s faculty,
      staff, and students for their attendance.
      2
          Ind. Code § 35-42-1-1 (1997).
      3
          Ind. Code § 35-42-1-1 (1997).
      4
          Ind. Code § 35-42-5-1 (1984).
      5
          Jordan did not testify regarding how many people were in the truck.


      Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020                            Page 2 of 18
      blue jeans with a leather jacket, and was “maybe five ten, somewhere in that

      neighborhood, dark hair, clean shaven, not very heavy, not real slender, just

      medium build.” (Ex. AAA at 16.) When asked if the individual Jordan

      described matched Warren’s appearance, Jordan answered, “Probably not.”

      (Id. at 17.) Dana Roberson also testified at the hearing. She gave an

      incomplete report of her criminal history and confirmed that she had dated

      Larry Warren (“Larry”), Harold Warren’s brother. She denied seeing Warren

      on the day of Dorfman’s murder. After Roberson’s brief background

      testimony, the court implored Warren’s counsel, Carl L. Epstein, to “get to the

      point” and Epstein ceased his examination. (Ex. BBB at 41.) The court denied

      Warren’s petition for bail.


[4]   The court held a jury trial from February 7 through February 9, 2000. Epstein

      did not subpoena either Larry or Roberson to testify at the trial. The jury

      returned a verdict of guilty on all counts, and the court entered judgments of

      conviction for murder and Class B felony robbery, 6 which is a lesser-included

      offense of the Class A felony robbery charged. The court sentenced Warren to

      consecutive terms of sixty-five years for murder and twenty years for robbery,

      for an aggregate executed term of eighty-five years in the Indiana Department

      of Correction.




      6
          Ind. Code § 35-42-5-1 (1984).


      Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020       Page 3 of 18
[5]   On direct appeal, our Indiana Supreme Court 7 summarized the evidence

      presented to the jury during Warren’s trial:


              [T]he victim, Jack Dorfman, the proprietor of a small
              Indianapolis store that purchased and sold jewelry and precious
              metals and cashed checks, was killed by a single .22 caliber
              gunshot wound to the head, probably fired from a revolver.
              Three days after the murder, Paul Fancher had purchased a .22
              caliber revolver from the defendant’s brother, Ron Warren, who
              had obtained it from one of his brothers. After learning that the
              defendant had been arrested for the murder, Fancher turned the
              gun over to police. On the day before the murder, the defendant
              had been in Dorfman’s store to sell some rings. After Dorfman
              declined and directed that the defendant be escorted out of the
              shop, the defendant told him: “I’ll be back.” The defendant
              admitted to police that he was in Dorfman’s store on the day of
              the murder. After the murder, the defendant’s fingerprints were
              discovered on a pawn ticket found on the counter of the shop,
              and yet the defendant told police that he never could have left his
              thumbprint on a pawn card because he had never pawned
              anything. On the day of the murder, the defendant used
              Dorfman’s credit cards at a liquor store, a Meijer store, a K-Mart
              store, and a Radio Shack store.


      Warren v. State, 757 N.E.2d 995, 999 (Ind. 2001). The Supreme Court affirmed

      Warren’s convictions. Id. at 1001.

[6]   Warren filed a petition for postconviction relief on July 13, 2017. The petition

      alleged Warren’s trial counsel, Epstein, provided constitutionally ineffective




      7
        At the time, the appellate rules allowed for a direct appeal to the Indiana Supreme Court because Warren
      was sentenced to a term of greater than fifty years for a single offense. See Ind. Appellate Rule 4(A)(7)
      (1999).

      Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020                               Page 4 of 18
assistance because he “failed to present crucial defense evidence, failed to hire

or consult expert witnesses, and failed to interview and subpoena key defense

witnesses.” (App. Vol. II at 9-10.) The postconviction court held an

evidentiary hearing, conducted over four non-consecutive days, on Warren’s

petition. Epstein testified at the postconviction hearing. 8 Epstein

acknowledged he was not able to invest as much time into preparing Warren’s

case as he would have liked because he expended a lot of time and resources

preparing and trying a multi-week federal criminal trial, which concluded

shortly before Warren’s trial, and because his medical problems, including Type

2 diabetes and a heart problem, limited the amount of time Epstein could

devote to preparing for Warren’s trial. Epstein testified that if he had had more

time, he would have taken Roberson’s deposition. Epstein did not talk with

Roberson informally or take a taped statement from her before Warren’s trial.

Epstein acknowledged receiving Indianapolis Police Department 9 inter-

department communications about fingerprint evidence in the Dorfman

murder, and he testified that he should have used the evidence in his arguments

at Warren’s trial. 10




8
    Epstein’s bar license is currently suspended without automatic reinstatement. (Tr. Vol. II at 15.)
9
  Currently, the department is known as the Indianapolis Metropolitan Police Department. However, at the
time of the investigation into the Dorfman murder, the department was known as the Indianapolis Police
Department.
10
   During Warren’s examination of Epstein at the post-conviction hearing, Warren marked as an exhibit and
questioned Epstein about Indianapolis Police Department inter-department communications regarding the
fingerprint evidence in the Dorfman murder. These inter-department communications were offered but not
admitted as evidence at the postconviction hearing.

Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020                                        Page 5 of 18
[7]   Sergeant Michael Knapp of the Indianapolis Metropolitan Police Department

      also testified at the postconviction evidentiary hearing. Sergeant Knapp

      analyzed the latent fingerprint evidence officers collected in connection with the

      Dorfman murder. Sergeant Knapp received a pawn ticket with an inked

      fingerprint on it and latent fingerprints from the scene of the murder. Sergeant

      Knapp determined that Aaron Gill’s fingerprints matched latent fingerprints

      recovered from the murder scene. A crime scene technician recovered those

      latent fingerprints from the side of a clear cellophane bag found in the

      backroom of Dorfman’s shop. Sergeant Knapp compared the other latent prints

      to Warren’s fingerprints, and he determined the latent prints did not belong to

      Warren. However, Sergeant Knapp determined the inked print on the pawn

      ticket did belong to Warren.


[8]   Larry testified at the postconviction relief hearing that he and Roberson were

      dating and living together at the time of Dorfman’s murder. On the morning of

      Dorfman’s murder, Larry awoke about 8:30 am and found Roberson was not

      home. Roberson returned to their residence at approximately 12:30 pm. Larry

      testified that Roberson had multiple conversations with law enforcement in the

      days after the Dorfman murder. Police officers came to their home and

      questioned them about three days after Dorfman’s murder, and a detective left

      with Roberson. Larry testified that in the days following Dorfman’s murder,

      Roberson appeared “very anxious.” (Tr. Vol. II at 79.) He also testified she

      suddenly had a lot of money. Roberson used cash to purchase a recreational




      Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020          Page 6 of 18
       vehicle, had her black pickup truck painted grey, and took herself and Larry to

       Florida.


[9]    Warren subpoenaed Roberson to appear at the evidentiary hearing. However,

       Roberson did not appear at the first two days of the evidentiary hearing.

       Roberson testified on the third day, but her testimony was suspended so she

       could consult with an attorney. During her brief testimony, Roberson

       confirmed that she spoke with Detective Alan Jones of the Indianapolis Police

       Department about Warren. She also confirmed that she did not speak with

       Epstein before Warren’s trial, other than when she testified in connection with

       Warren’s petition for bail. Roberson was called to testify on the fourth day of

       the postconviction evidentiary hearing, after the court appointed her counsel,

       but on the advice of counsel, she invoked her right against self-incrimination

       under the Fifth Amendment to the United States Constitution and did not

       provide further testimony. Warren also testified at the post-conviction hearing

       that he believed Epstein should have done more to investigate his case. He

       stated that he wanted Epstein to talk to Roberson and Larry in preparing his

       defense.


[10]   On June 12, 2019, the postconviction court issued an order with findings of fact

       and conclusions of law denying Warren’s petition. The postconviction court

       concluded:


               Here [Warren] has raised the barest inference of Ms. Roberson
               being associated with this crime and, more importantly in this
               context, [Warren] has pointed to no material evidence which

       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020        Page 7 of 18
               directly connects Ms. Roberson to the crime or the crime scene.
               Without substantially more evidence, this Court cannot draw any
               rational inference connecting the murder and the alleged
               repainting of the truck, or connecting Dana Roberson’s
               possession of an indeterminate amount of money at an
               indeterminate point in time. Lacking this, this Court does not
               find that trial counsel was ineffective for failing to subpoena
               Dana Roberson at trial or in failing to further develop her as an
               alternate suspect.


       (Appellant’s App. Vol. II at 121.) Additionally, the postconviction court

       concluded Epstein was not ineffective for failing to present Aaron Gill as an

       alternate suspect because, other than Gill’s fingerprints being present at the

       crime scene, there was no other material evidence connecting Gill to Dorfman’s

       murder. The postconviction court also pointed out that Epstein raised the

       specter of an alternative suspect, though not Roberson or Gill, when cross-

       examining Detective Jones during Warren’s criminal trial.



                                   Discussion and Decision
[11]   The petitioner for postconviction relief must establish that he is entitled to relief

       by a preponderance of the evidence. Timberlake v. State, 753 N.E.2d 591, 597

       (Ind. 2001), reh’g denied, cert. denied 537 U.S. 839 (2002). “Because he is now

       appealing a negative judgment, to the extent his appeal turns on factual issues,

       [the petitioner] must convince this Court that the evidence as a whole leads

       unerringly and unmistakably to a decision opposite that reached by the

       postconviction court.” Id. “Where the [postconviction] court has entered

       findings of fact and conclusions of law, we accept the findings of fact unless

       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020           Page 8 of 18
       clearly erroneous, but accord no deference [to] conclusions of law.” Turner v.

       State, 974 N.E.2d 575, 581 (Ind. Ct. App. 2012), trans. denied. We will reverse

       the postconviction court’s decision only if the evidence is without conflict and

       leads to a conclusion opposite that reached by the postconviction court. Id. at

       581-82.


                                Ineffective Assistance of Counsel
[12]   If not raised on direct appeal, a criminal defendant may raise a claim of

       ineffective assistance of counsel in a postconviction relief petition. Timberlake,
753 N.E.2d at 597. The Sixth Amendment to the United States Constitution

       provides that in all criminal prosecutions, a defendant is entitled “to have the

       assistance of counsel for his defense.” U.S. Const., Am. VI. This requires

       counsel’s assistance be effective. Strickland v. Washington, 466 U.S. 668, 686

       (1984), reh’g denied. There is a strong presumption that trial counsel provided

       effective representation, and a petitioner must put forth strong evidence to rebut

       that presumption. McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012),

       trans. denied. “Isolated poor strategy, inexperience, or bad tactics does not

       necessarily constitute ineffective assistance of counsel.” Id. Rather, a petitioner

       must show that trial counsel’s performance was deficient, and the petitioner

       was prejudiced by the deficiency. Id. at 75.


               When evaluating a defendant’s ineffective-assistance-of-counsel
               claim, we apply the well-established, two-part Strickland test. The
               defendant must prove: (1) counsel rendered deficient
               performance, meaning counsel’s representation fell below an
               objective standard of reasonableness as gauged by prevailing

       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020         Page 9 of 18
               professional norms; and (2) counsel’s deficient performance
               prejudiced the defendant, i.e., but for counsel’s errors the result
               of the proceeding would have been different.


       Bobadilla v. State, 117 N.E.3d 1272, 1280 (Ind. 2019) (internal citation omitted).


                                         1. Counsel’s Performance
                              A. Investigation of Roberson as Alternative Suspect

[13]   Warren argues his trial counsel, Epstein, was ineffective because Epstein did

       not thoroughly investigate Roberson as an alternative suspect. An attorney

       “has a duty to make a reasonable investigation or to make a reasonable decision

       that the particular investigation is unnecessary.” Ritchie v. State, 875 N.E.2d
706, 719-720 (Ind. 2007). We give considerable deference to trial counsel’s

       strategic and tactical decisions, but “in order to make a reasonable tactical

       decision, counsel must have adequately investigated the client’s case because

       ‘strategic choices made after less than complete investigation are reasonable

       precisely to the extent that reasonable professional judgments support the

       limitations on investigation.’” Conner v. State, 711 N.E.2d 1238, 1248 (Ind.

       1999) (quoting Strickland, 466 U.S. at 690-91), cert. denied 531 U.S. 829 (2000).


[14]   Warren argues Epstein was delinquent in not pursuing discovery in order to

       obtain evidence of Roberson’s bad character and should have further

       investigated the theory that Roberson murdered Dorfman. Even though

       Epstein moved to compel the State to disclose Roberson’s criminal history and

       related information, Epstein filed a motion in limine seeking to exclude

       Roberson’s testimony before receiving the requested discovery. The requested
       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020             Page 10 of 18
       discovery would have shown that Roberson was charged with Class D felony

       theft 11 in 1992 and had two misdemeanor theft convictions. The police spoke

       with Roberson after Dorfman’s murder, and Warren contends that he was

       arrested as a result of information Roberson gave the police.


[15]   Warren contends Epstein provided deficient performance by not investigating

       Roberson more thoroughly and by failing to subpoena her. Epstein thought the

       individual described by Jordan in his testimony at the bail hearing could have

       been Roberson because she owned a black pickup truck and had the same build

       as a small man. Epstein testified that “[p]erhaps [he] hadn’t done a good

       enough job in terms of investigating Ms. Roberson.” (Tr. Vol. II at 25.)

       Epstein also admitted at the postconviction hearing that he “kn[e]w or ha[d]

       reason to believe” Roberson was a “fence.” 12 (Id. at 43.)


[16]   Additionally, Warren argues Epstein should have interviewed Larry or

       subpoenaed him to be a witness. Larry testified at the postconviction relief

       hearing that he lived with Roberson at the time of Dorfman’s murder, that

       Roberson’s whereabouts at the time of the murder were unknown, that she had

       her truck painted shortly after the murder, that she came into a large amount of

       cash after the murder, and that they left for Florida after the murder. Larry also




       11
            Ind. Code § 35-43-4-2 (1986).
       12
          “Fence” is a colloquial term used to refer to “a receiver of stolen goods.” Fence, Merriam-Webster
       https://www.merriam-webster.com/dictionary/fence [https://perma.cc/EMS4-BXNP].



       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020                               Page 11 of 18
       testified at the postconviction relief hearing that he believed Roberson had

       multiple conversations with law enforcement concerning the Dorfman murder

       and that she was trying to deflect blame from herself to Warren. Therefore,

       Warren argues Epstein was ineffective because he did not adequately question

       Larry in order to find out what Larry knew about the circumstances

       surrounding the crime.


[17]   The State maintains that Epstein was not ineffective because the evidence

       pointing to Roberson as an alternative suspect was inadmissible. As our Indiana

       Supreme Court has explained:


               Evidence of a third-party motive tends [to make] it less probable
               that the defendant committed the crime, and is therefore relevant
               under Rule of Evidence 401. Joyner v. State, 678 N.E.2d 386, 389
               (Ind. 1997). However, this evidence may be excluded if its
               probative value is out-weighed by unfair prejudice, confusion of
               the issues, or the potential to mislead the jury. Ind. Evid. R. 403.
               In the context of third-party motive evidence, these rules are
               grounded in the widely-accepted principle that before evidence of
               a third party is admissible, the defendant must show some
               connection between the third party and the crime. See Holmes v.
               South Carolina, 547 U.S. 319, 327 & n. *, 126 S. Ct. 1727, 164
L. Ed. 2d 503 (2006) (listing jurisdictions and quoting 41 C.J.S.,
               Homicide § 216, at 56-58 (1991) (“Evidence tending to show the
               commission by another person of the crime charged may be
               introduced by accused when it is inconsistent with, and raises a
               reasonable doubt of, his own guilt; but frequently matters offered
               in evidence for this purpose are so remote and lack such
               connection with the crime that they are excluded.”)).




       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020         Page 12 of 18
       Pelley v. State, 901 N.E.2d 494, 505 (Ind. 2009), reh’g denied; see also Lashbrook v.

       State, 762 N.E.2d 756, 758 (Ind. 2002) (holding trial court did not abuse

       discretion in excluding evidence that a third party made threatening comments

       because there was no material evidence connecting the third party to the crime).

       The State argues the evidence concerning Roberson presented at the

       postconviction hearing would not have been admitted at Warren’s trial because

       the evidence is speculative and does not directly connect Roberson to the crime.


[18]   However, while the evidence does not directly link Roberson to the crime, it

       raises several red flags. Had Epstein interviewed Larry, he would have

       discovered substantial information that casts suspicion on Roberson. Epstein

       then could have deposed, interviewed, or subpoenaed Roberson. He could

       have asked her where she was the morning of the murder, how many

       conversations she had with law enforcement about the murder, how she was

       able to purchase the recreational vehicle, why she decided to take a trip to

       Florida with Larry shortly after the murder, whether she repainted her truck

       grey, and if so, why she repainted her truck. Roberson might have invoked her

       Fifth Amendment right against self-incrimination, denied Larry’s allegations, or

       provided innocent explanations, but Epstein did not find out. Therefore, we

       agree with Warren that Epstein’s performance was deficient regarding his

       investigation of Roberson. See Siglar v. State, 541 N.E.2d 944, 946 (Ind. 1989)

       (“Failure to interview defense witnesses prior to trial may constitute ineffective

       assistance if it appears that such interviews would have produced something

       substantive.”).


       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020           Page 13 of 18
                                                 B. Fingerprint Evidence

[19]   Warren also contends Epstein was ineffective because he failed to utilize

       exculpatory fingerprint evidence. Specifically, Warren alleges “Mr. Epstein

       failed to present evidence that fingerprints belonging to Aaron Gill, Gallery No.

       470350, were found on cellophane in the backroom of Mr. Dorfman’s shop

       near his body. Mr. Epstein was aware of this evidence but inexplicably failed to

       use it.” (Appellant’s Br. at 24) (internal citations omitted). At the

       postconviction hearing, Epstein testified:


               Aaron Gill I might have suggested as an alternative suspect and I
               might have requested more specific discovery pertaining to his
               whereabouts on the occasion and any number of other things that
               might have suggested somebody other than Mr. Warren shot Mr.
               Dorfman.


       (Tr. Vol. II at 36.)


[20]   Warren cites Fisher v. State, in which Fisher’s trial counsel failed to present at

       trial evidence that had been elicited during Fisher’s juvenile waiver hearing

       about three potential witnesses who failed to identify Fisher in a lineup. 878
N.E.2d 457, 464 (Ind. Ct. App. 2007), trans. denied. We held Fisher’s trial

       counsel’s failure to elicit such testimony did not constitute deficient

       performance or prejudice Fisher because Fisher’s trial counsel introduced

       evidence on cross examination that one of the potential witnesses failed to

       identify Fisher in a lineup and Fisher’s trial counsel cross-examined the victim

       regarding her identification of Fisher. Id. We also held Fisher’s trial counsel’s

       failure to elicit testimony that officers were unable to lift fingerprints from the
       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020          Page 14 of 18
       victim’s doorknob or telephone did not prejudice Fisher because those items

       were routinely handled by multiple persons, making it difficult to lift

       fingerprints off of them. Id. at 465.


[21]   Warren also cites Miller v. State, in which Miller argued that his trial counsel

       was ineffective because he failed to identify and elicit testimony from a shoe

       and tire print examiner that the shoe and tire prints found at the scene of a

       murder did not match Miller’s shoes or his vehicle’s tires. 702 N.E.2d 1053,

       1063-64 (Ind. 1998), reh’g denied, cert. denied 528 U.S. 1083 (2000). Our Indiana

       Supreme Court held Miller’s trial counsel’s performance was not deficient and

       did not prejudice Miller because the State elicited testimony from a police

       officer that soil samples could not be connected with Miller’s car or shoes. Id.

       at 1064.


[22]   Warren argues his case is different from both Fisher and Miller because Epstein

       did not introduce evidence of Gill’s prints through the State’s witnesses. The

       State maintains the fingerprint evidence was inadmissible because there is no

       evidence besides the presence of Gill’s fingerprints on a bag in the shop that

       connects Gill to the robbery and murder. The State also argues it is not

       surprising that someone else’s fingerprints would be found on cellophane wrap

       in Dorfman’s store given the nature of Dorfman’s business. Nonetheless, we

       hold the possible presence of someone other than Warren at the crime scene is a

       lead worth investigating because it suggests a possible alternative perpetrator.

       See Shuemak v. State, 258 N.E.2d 158, 159 (Ind. 1970) (noting “it is universally



       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020         Page 15 of 18
       recognized a finger, palm, or bare footprint found in the place where a crime

       was committed may be sufficient proof of identity”).


                                2. Probability of Different Outcome
[23]   Having determined that trial counsel’s performance was deficient, we must

       evaluate whether “there is a reasonable probability that, but for counsel’s

       unprofessional errors, the result of the proceeding would have been different. A

       reasonable probability is a probability sufficient to undermine confidence in the

       outcome.” Strickland, 466 U.S. at 694. In effect, Warren must show his trial

       counsel’s failures were so prejudicial they denied him a fair trial. Turner v. State,

       669 N.E.2d 1024, 1027 (Ind. Ct. App. 1996), reh’g denied, trans. denied.


[24]   The State presented substantial evidence implicating Warren. Warren used

       Dorfman’s credit cards on the day of the murder. Warren went into Emerson

       Liquors on January 7, 1999, and purchased alcohol and cigarettes using one of

       Dorfman’s credit cards. He also used Dorfman’s credit cards at a Meijer store

       and a Kmart store. Moreover, he tried to purchase items at a Radio Shack store

       with Dorfman’s credit cards. Even before Warren presented Dorfman’s credit

       card, the Radio Shack employees were suspicious because Warren’s interest

       jumped from item to item, and Warren put the hood of his jacket up over his

       head when he saw a visible camera outside the restroom. When Dorfman’s

       card was declined, Warren threw down another credit card that belonged to

       Dorfman for the clerk to try. Warren left the store without taking the credit

       cards with him, without completing a purchase and without waiting for the

       cashier to try the second card. Also, the day before the murder, Warren had
       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020          Page 16 of 18
       been in Dorfman’s shop and announced he would “be back” as he was escorted

       out of the shop. Warren, 757 N.E.2d at 999.


[25]   Warren’s inked fingerprint was found on a pawn card at the scene of the

       murder, and no other pawn cards with inked fingerprints on them were found at

       the scene. Dorfman’s friend Craig Cross testified that Dorfman would not

       leave completed pawn cards lying around his store, and he would generally

       mail the pawn cards to the Indianapolis Police Department within a day of

       receiving them. Detective Alan Jones interrogated Warren after Dorfman’s

       murder. Warren admitted visiting Dorfman’s store. Warren told Detective

       Jones


               that as he was leaving the store he slipped on the ice and when he
               fell he found a plastic bag containing credit cards and some gold.
               [Detective Jones] asked him specifically what he did with the
               credit cards and he said that he threw them away. [Detective
               Jones] then asked him if he had used them at all and he said that
               he had not, that that was illegal.


       (Prior Case-Record of Proceedings Vol. III at 687.) Warren denied ever

       pawning anything at Dorfman’s store or filling out a pawn card.


[26]   Additionally, a .22 caliber gun killed Dorfman, and Paul Fancher bought a .22

       caliber revolver from one of Warren’s brothers shortly after the murder. Also,

       notably, while the evidence revealed at the post-conviction relief hearing

       potentially implicates other individuals, it does not exonerate Warren. Even

       though Warren’s trial counsel’s performance was deficient, he has failed to

       show a reasonable likelihood the result of his trial would have been different.
       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020       Page 17 of 18
       Therefore, we hold he is not entitled to post-conviction relief. See Williams v.

       State, 706 N.E.2d 149, 156 (Ind. 1999) (holding even if defendant’s trial

       attorneys would have more thoroughly investigated blood evidence, they would

       not have been able to present information to the jury significantly different from

       that provided by the State’s witnesses), reh’g denied, cert. denied 529 U.S. 1113

       (2000).



                                                 Conclusion
[27]   Warren’s trial counsel acknowledges he did not adequately investigate a

       potential alternative suspect or follow-up on a lead that another individual’s

       fingerprints were present at the scene of Dorfman’s murder. However, despite

       trial counsel’s deficient performance, we cannot say there was a reasonable

       probability the outcome of Warren’s trial would have been different because of

       the overwhelming evidence of Warren’s guilt presented at trial. We accordingly

       affirm.


[28]   Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 19A-PC-1604 | April 8, 2020         Page 18 of 18